This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: June 12, 2019



________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF OHIO
                                           AT DAYTON


IN RE:                                                   Case No. 18-31243

LISA M. ANGELL,                                          Chapter 13

Debtor
                                                         Judge Guy Humphrey


                                                        AGREED ORDER RESOLVING MOTION
                                                        FOR RELIEF FROM THE AUTOMATIC
                                                        STAY OF WELLS FARGO BANK, N.A.
                                                        FILED ON MARCH 25, 2019, (DOC. NO.
                                                        26) (PROPERTY ADDRESS: 941 PINE
                                                        NEEDLES DRIVE, DAYTON, OH 45458)
         This matter came to be considered on the Motion for Relief from the Automatic Stay (the

"Motion") filed on March 25, 2019 Docket No. 26 by Wells Fargo Bank, N.A. ("Movant")

regarding the property located at 941 Pine Needles Drive, Dayton, OH 45458.

         Movant has alleged that good cause exists for granting the Motion and that Debtor, counsel
for Debtor, the Chapter 13 Trustee, and all other necessary parties were served with this Motion and

with notice of the hearing date for this Motion; and the parties have entered into an agreement

resolving the Motion, the terms of which are set forth as follows:

        The Chapter l3 Plan filed herein on behalf of the debtor provided that said debtor was to

make regular monthly plan payments of $1,337.00 to the Trustee, from which the Trustee would

pay the monthly mortgage payment in the amount of $640.09 to Movant as well as cure a pre-

petition arrearage.

        In breach of the terms of said Plan, the debtor(s) failed to make certain of the regular

monthly plan payments to the Trustee.

IT IS THEREFORE, ORDERED:

        l.      The Debtor hereby agrees to recommence plan payments to the Trustee at an

increased amount of $1,400.00 per month beginning with the July, 2019 payment. Failure of

Debtor to make any future plan payment to the Trustee due under the plan or any future modified

plan, in an amount sufficient to pay at least the regular mortgage payment due Wells Fargo Bank,

N.A. on or before the last day of the month in which it is due, shall constitute default.

        2.      The Debtor agrees to satisfy the terms of an Agreed Order resolving the Chapter 13

Trustee’ Motion to Dismiss for Nonpayment to be filed separately by the Chapter 13 Trustee

requiring the monthly payments to the Trustee increase to $1,400 per month beginning with the July

18, 2019 payment, subject to any future modification to Plan approved by the Court.

        3.      The parties hereby agree that upon the existence of a default, Movant’s counsel shall

send Debtor and counsel for Debtor a 21-day notice of Movant’s intent to file an affidavit and

proposed order granting relief from stay.

        4.      The parties hereby agree that if the default is not cured within that 21-day period,
then upon the filing of an affidavit of default or declaration by Movant attesting to the default by the

debtor, an Order shall be entered without further hearing, terminatin the stay imposed by Section

362 (a) of the Bankruptcy Coade, with respect to Movant, its successors and assigns. Relief from

the Automatic Stay shall be limited to the riht to file and proceed with a foreclosure action in the

state court. The only ground for objectio to such an Order shall be that payments were timely made.

       SO ORDERED.


SUBMITTED BY:

_/s/Joel K. Jensen______________________
Joel K. Jensen, Attorney for Movant (0029302)
LERNER, SAMPSON & ROTHFUSS
P.O. Box 5480
Cincinnati, OH 45201-5480
(513) 241-3100 / (513) 241-4094 Fax
sohbk@lsrlaw.com

APPROVED BY:

/s/ Jerry A. Meadows (via email authorization)__
Jerry A Meadows, Counsel for Debtor (0021262)
7501 Paragon Road, Lower Level
Dayton, OH 45459
(937) 293-2392
(937) 436-0008 Fax
jerryameadows@gmail.com


/s/ Jeffrey M. Kellner (via email authorization)
Jeffrey M. Kellner, Chapter 13 Trustee
Scott G. Stout, Staff Attorney (0016679)
131 North Ludlow Street, Suite 900
Dayton, OH 45402-1161
937-222-7600
937-222-7383 Fax
ecfclerk@dayton13.com
COPIES TO:

DEFAULT LIST


Pinehurst Condominium Association, Inc. - Creditor
c/o Apple Property Management
PO Box 752108
Dayton , OH 45475
VIA ORDINARY U.S. MAIL

Ohio Department of Taxation - Creditor
Attn: Bankruptcy Division
PO Box 530
Columbus, OH 43216
VIA ORDINARY U.S. MAIL
